Case 1:19-cv-02381-LTB-MEH Document 89-13 Filed 04/20/20 USDC Colorado Page 1 of 2




                                                          SALES AGREEMENT                   Agreement Number: SA-0127
   ART PORT LLC, a New York limited liability company, 466 Piermont Avenue, Piermont, New York 10968
   (Seller) and STUDIO 41 LLC, a Delaware limited liability company, make this sale of work(s) of art to the Buyer
   below, set forth below, subject to the agreed upon terms and conditions of this Sales Agreement.
        Buyer                              Wally Charnoff
        Buyer contact name                 same
        Buyer phone numbers                303-517-9550
        Buyer email address                wcharnoff@gmail.com
                                           6950 Rabbit Mountain Rd, Longmont, CO 80503
        Buyer’s address

        Address (if different) where Art   6950 Rabbit Mountain Rd, Longmont, CO 80503
        is to be shipped

        Shipped to attention of            Walter Charnoff
   Description of art (the Art) sold pursuant to this Sales Agreement:
        ART DESCRIPTION                    See attached pdf
        DATE                               6/21/2019
        PURCHASE PRICE                     $145,000 (Balance due upon COD or before delivery of Art)
        SALES TAX(ES)                      out of state
        TOTAL RECEIVED                     $141,000
   Terms and Conditions:
      Buyer and Seller agree that the work(s) of Art subject to this Sales Agreement are sold as is.
      Seller represents and warrants that the work(s) of Art subject to this Sales Agreement are, unless otherwise
   set forth above, original works of art created by Harold Garde.
      Buyer agrees that (a) the copyright(s) in any and all works of Art, named in, or the subject of, this Sales
   Agreement, are owned by Harold Garde, individually and, as applicable, 41 and the estate of Harold Garde
   (the Copyright Owners); (b) no party shall have, or be granted or provided with, a right or claim to the
   copyrights legally claimed by the Copyright Owners; and (c) any Art subject to this Sales Agreement may not
   be reproduced in any manner for any commercial purpose, or for distribution to the public, without the
   advance written permission of 41.
      Buyer agrees that, if the work(s) of Art have been delivered to Buyer outside of the State of New York
   upon which such delivery Seller has not been charged and paid New York sales taxes, Buyer shall be fully
   responsible for compliance with applicable laws and regulations regarding payment of all sales taxes, use
   taxes, duties, and other taxes, and the declaration of goods in their State or country of residence unless
   specifically exempt from taxation.
   FOR: Buyer                                                       FOR:   Seller


   By: _______________________________________________              By: Nancy Loving ____________________________________

   Printed Name: ______________________________________             Printed Name: Nancy Loving ___________________________

   Title: ______________________________________________            Title: Director________________________________________

   Date: _____________________________________________              Date: 6/20/2019 _____________________________________




                                                                                                EXHIBIT 12
  Case 1:19-cv-02381-LTB-MEH Document 89-13 Filed 04/20/20 USDC Colorado Page 2 of 2




Sent from my iPhone

Begin forwarded message:

       From: Nancy Loving <artsuiteny@gmail.com>
       Date: June 21, 2019 at 3:49:53 PM MDT
       To: "wcharnoff@icloud.com" <wcharnoff@icloud.com>
       Subject: 2nd REQUEST & Final Invoice for Amended Art Purchase

       Hi Wally,
       Please be advised that your art has been collected by our shipper and is awaiting your final payments
       and required signature on the Sales Agreement. Any delay in your payment or signature will result in a
       delay of shipping and fees may apply by our shipper for holding the art.
       Attached is the final invoice for the Amended Art Purchase and the second request for the storage fees.
       Please see the final inventory PDF which includes the photos of art from your previous purchase in 2016.
       Also attached is the sales agreement. The Sales Agreement must be signed by the buyer before the art
       can be delivered. This is mandatory.
       I reserve all rights.
       Nancy
       Nancy Loving
       m. 917.703.7172
       o. 845-595-8111
       artsuiteny@gmail.com




                                                          1
